DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Applicant argues that Noro fails to teach a separate fixing base.  However, it is the position of the examiner that separating to objects that were integral is merely an obvious matter of design choice.  Further, the reference set forth below serves to teach the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al., US 9039257 (hereinafter Noro) in view of Umiji, WO 2013/125112 (hereinafter Umiji).
Regarding claim 1, Noro teaches (at least in Figures 6A and 6B) a light-emitting module comprising: a first mounting board (30) having a first surface (bottom surface) and a second surface (top surface) opposite to the first surface, the first mounting board having a recess on the first surface (31c), the recess having a bottom surface, the first mounting board having an opening passing through the first mounting board from the bottom surface to the second surface (30a); a second mounting board (10) having a mounting surface (bottom surface) and a light-emitting element surface (top surface) opposite to the mounting surface and provided in the recess such that the light-emitting element surface faces the bottom surface of the recess (see Figures 6A and 6B); a light-emitting element provided on the light-emitting element surface of the second mounting board and configured to emit light through the opening (12); and an elastic cushion provided between the bottom surface of the recess and the light emitting element surface of the second mounting board (15), the second mounting board projecting from the first surface of the first mounting board when a force pressing the second mounting board toward the bottom surface of the recess is not applied (shown in Figures 6A and 6B, when the force is applied, the surfaces are level, therefore if a force were not applied, the surface would project).  
Noro is silent as to a heat conducting member and fixing plate.
However, in the same field of endeavor of LED devices, Umiji teaches a heat conducting member provided on the mounting surface of the second mounting board, wherein the first mounting board and the heat conducting member are in contact with a fixing base in a state where the light emitting module is mounted on the fixing base (Figure 1, heat conducting member 1).  Further, it was well known to those of ordinary skill in the art at the time of filing that providing heat conducting member upon which the mounting boards could be fixed would allow for more efficient heat dissipation, and therefore longer life of the device.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a heat dissipating substrate in the Noro device.
Regarding claim 2, Noro further teaches the second mounting board and the first mounting board are in contact with a fixing base in a state where the light-emitting module is mounted on the fixing base (Figures 6A and 6B, fixing base 20).
Regarding claim 10, Noro further teaches the fixing base comprises a heat sink (21).
Regarding claims 11-13, Noro teaches the resin material comprises silicone resin (which therefore meets the limitations of claims 11 and 12) (col 5, lines 63-67).
Regarding claims 18-20, Noro further teaches a connector mounted on the second surface of the first mounting board, electrically connected to the light-emitting element, and configured to be electrically connected to an external power supply, and the opening and the connector are positioned on opposite sides on the second surface of the first mounting board with respect to a center of the second surface, and   a first pad disposed on the second surface of the first mounting board and electrically connected to the connector; a second pad disposed on the light-emitting element surface of the second mounting board and electrically connected to the light-emitting element; and a wire connecting the first pad to the second pad (Figure 5, and col 7, lines 51-58).
Claims 5, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noro in view of Umiji, and further in view of Huang, US 7182627 (hereinafter “Huang”).
Regarding claim 5, Noro teaches (at least in Figures 6A and 6B) a light-emitting module comprising: a first mounting board (30) having a first surface (bottom surface) and a second surface (top surface) opposite to the first surface, the first mounting board having a recess on the first surface (31c), the recess having a bottom surface, the first mounting board having an opening passing through the first 
However, in the same field of endeavor of LED devices, Umiji teaches the cushion and second mounting board are in contact with a fixing base in a state where the light emitting module is mounted on the fixing base (Figure 1, fixing base 1).  Further, it was well known to those of ordinary skill in the art at the time of filing that providing heat conducting member, such as the fixing base, upon which the mounting boards could be fixed would allow for more efficient heat dissipation, and therefore longer life of the device.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a heat dissipating substrate in the Noro device.  
However, in the same field of endeavor of LED devices, Huang teaches an elastic cushion is provided on a surface of the first mounting board first surface other than the recess (Figure 4B, sealing members 36).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that providing sealing members (which have elasticity) would have provided protection from damage due to pressure points as well as gas and moisture exposure.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize elastic sealing members around the perimeter of the first mounting board in order to provide a seal to prevent damage.
Regarding claim 6, Noro and Huang teach the invention as explained above and Huang further teaches the cushion projects from the mounting surface of the second mounting board when a force pressing the second mounting board toward the bottom surface of the recess is not applied (Figure 4B, the sealing material 36, which is elastic and deformable as taught by primary reference Noro, would project if not pressed).  It would have been obvious to combine the teachings for the reasons set forth above.
Regarding claim 8, Noro and Huang teach the invention as explained above and Noro further teaches a heat-conducting member provided on the mounting surface of the second mounting board (Figures 6A and 6B, heat conducting member 21).
.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noro in view of Hashimoto et al., US 2007/0200133 (hereinafter “Hashimoto”).
Regarding claims 14-17, Noro teaches the invention as explained above, but is silent as to the composition of heat sink (21).  However, in the same field of endeavor of LED devices, Hashimoto teaches the heat-conducting member comprises a metal portion ([0057]), and the metal portion comprises one or more metals selected from the group consisting of gold, silver, and copper (id), and the metal portion comprises a plurality of metal powder particles connected to each other ([0101]), and the heat-conducting member further comprises a resin portion, and wherein a portion of the resin portion is disposed between the metal powder particles (id).  Further, it was well known to those of ordinary skill in the art at the time of filing that metal was an excellent conductor of heat.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a heat sink comprised of metal powder and resin in the Noro device in order to achieve excellent heat conduction as well as structural stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875